12/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0398



                                  No. DA 20-0398


BRADLEY BARTHEL,

             Plaintiff and Appellant,

      v.

BARRETTS MINERALS INC., and JAMES DELOSRIOS,

             Defendant and Appellee.


                               GRANT OF EXTENSION


      Upon consideration of Intervenor State of Montana’s motion for a 30-day

extension of time, and good cause appearing therefor, Intervenor is granted an

extension of time to and including January 19, 2021, in which to prepare, serve,

and file its response brief.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          December 7 2020